Title: From George Washington to Brigadier General Edward Hand, 13 October 1777
From: Washington, George
To: Hand, Edward



Sir,
Head Quarters [Pa.] October 13. 1777

I have duly received your favour of the 15th Ulto from Fort Pitt, giving me an account of the State of your Garrison. I am sorry your force is not more adequate to the uses you have for it, and that such coldness appears in the neighbouring inhabitants as to preclude the assistance you had a right to expect from them. Under the circumstances you mention, I have no objection to your detaining any of the Continental troops now with you; except those which belong to the 8th Pensylvania regiment. The detention of these tends to the ruin of the whole regiment; for those who remain, finding that such as have heretofore deserted, escape punishment and are countenanced in staying from their corps, are encouraged by that circumstance to follow their example, so that desertions become every day more frequent among them, and will soon, if not put a stop to, reduce the regiment to nothing.
This consideration induces me to desire, that you will at all events, immediately on the receipt of this, take the most effectual measures to forward to camp all the officers and men of that Regiment, who either compose a part of your garrison, or are within your reach; except such officers as may have authentic vouchers of their being on any necessary business of the regiment, and have not overstaid a reasonable time, in executing it. I am Sir Your most Obedt servant

Go: Washington

